Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 29, 2019

                                       No. 04-18-00623-CR

                                         Matthew SERNA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-05-0186-CRA
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
       The reporter’s record was originally due to be filed in this appeal on October 2, 2018.
After numerous orders had been entered regarding the filing of the record, the court reporter
responsible for filing the reporter’s record, Ms. Leticia Escamilla, filed a notification of late
record on March 5, 2019, stating she first learned the appellant is represented by retained counsel
on March 3, 2019, despite having been served with a copy of the notice of appearance filed by
appellant’s retained counsel on October 10, 2018. Appellant’s attorney then filed a motion on
March 18, 2019, noting he would be filing a motion with the trial court by March 19, 2019,
requesting the trial court to order the reporter’s record to be furnished without charge. See TEX.
R. APP. P. 20.2.
        By order dated March 21, 2019, this court abated this appeal to the trial court to rule on
the motion appellant’s attorney represented would be filed. On March 21, 2019, appellant’s
attorney filed an advisory stating the motion would be filed in the trial court by March 25, 2019.
On April 11, 2019, the trial court clerk caused a supplemental clerk’s record to be filed
containing the clerk’s letter stating no motion had been filed. On April 15, 2019, a deputy clerk
of this court contacted appellant’s attorney who stated he was having difficulty meeting with his
client and would be filing a written explanation in this court.

       Because no written explanation was filed, on April 23, 2019, we ordered appellant’s
attorney to file written proof no later than April 29, 2019, that either: (1) the Rule 20.2 motion
has been filed with the trial court; or (2) the fee for preparing the reporter’s record has been paid.
On April 29, 2019, appellant’s attorney notified the court that the Rule 20.2 motion had been
filed with the trial court.
         On May 3, 2019, we ordered the appeal abated to the trial court to rule on appellant’s
Rule 20.2 motion. We stated that, upon the reinstatement of this appeal, the remaining volumes
of the reporter’s record will be ordered to be filed in this court no later than five days after the
date of this court’s order reinstating the appeal. We further stated that, if the remaining volumes
of the reporter’s record are not filed by that date, a show cause order will be issued directing Ms.
Escamilla to appear on a day certain and show cause why she should not be held in contempt for
failing to file the record.
        On May 28, 2019, the trial court clerk filed a supplemental clerk’s record, containing an
order from the trial court that grants appellant’s Rule 20.2 motion. It is therefore ORDERED
that the appeal in REINSTATED.
        It is further ORDERED that Ms. Escamilla file the remaining volumes of the
reporter’s record in this court no later than five days from the date of this order. If the
remaining volumes of the reporter’s record are not filed by that date, a show cause order
will be issued directing Ms. Escamilla to appear on a day certain and show cause why she
should not be held in contempt for failing to file the record. The clerk of this court is
instructed to cause a copy of this order to be served on Ms. Escamilla by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court